                                                                      Copy mailed by Chambers 10-28-19 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JIAN WANG a/k/a JAMES WANG,                                   :
                           Plaintiff,                         :
                                                              :   MEMORANDUM OPINION AND
v.                                                            :   ORDER
                                                              :
INTERNATIONAL BUSINESS MACHINES                               :   11 CV 2992 (VB)
CORP.,                                                        :
                           Defendant.                         :
--------------------------------------------------------------x

Briccetti, J.:
        Plaintiff Jian Wang, previously represented by counsel but now proceeding pro se, moves

to re-open this case pursuant to Fed. R. Civ. P. 60. (Doc. #106).

        For substantially the reasons stated in defendant’s letter opposing plaintiff’s motion (Doc.

#107), plaintiff’s motion is DENIED as frivolous.

        The Court recites only the factual and procedural history necessary to resolve the instant

motion.

                                               BACKGROUND

        Plaintiff brought this employment discrimination against his former employer, alleging

he was terminated because he is deaf. The Court denied defendant’s motion for summary

judgment and subsequent motion for reconsideration. (Docs. ##50, 57).

        The parties—at that point both represented by counsel—then engaged in mediation,

where they believed they reached a settlement agreement. One of defendant’s attorneys prepared

a memorandum of understanding memorializing the material terms of the agreement. One such

term was that defendant would make a total settlement payment of $207,500. Plaintiff’s counsel

gave plaintiff a copy of the memorandum of understanding, and counsel for both parties signed

it. However, when plaintiff’s counsel emailed a copy of the settlement agreement and release to



                                                         1
plaintiff for him to review and sign, plaintiff asserted he was “shocked” to learn the case had

settled for $207,500, rather than $207 million, and he refused to sign the proposed agreement and

release.

       Defendant moved to enforce the settlement agreement and plaintiff’s counsel moved to

withdraw. (Docs. ##68, 72). The Court granted both motions. (Docs. ##83, 89). In its October

7, 2014, Memorandum Decision granting defendant’s motion to enforce, the Court directed

defendant to submit a proposed judgment and permitted plaintiff to submit a counter-proposed

judgment in accordance with Local Rule 77.1. (Doc. #89).

       The Court entered Judgment on October 22, 2014. (Doc. #92). The same day, the Court

construed plaintiff’s counter-proposed judgment as a motion for reconsideration of the Court’s

decision granting the motion to enforce and denied it. (Doc. #93). Plaintiff appealed, and the

Second Circuit affirmed. (Doc. #104).

       Now, five years later, plaintiff asserts he is again “shocked,” this time to discover that the

correct version of his counter-proposed judgment was never filed on the Court’s Electronic Case

Filing (“ECF”) System. (Doc. #106 at ECF 1). 1 Plaintiff states the district court may have

“discard the documents for some reason without letting me know.” (Id.). Plaintiff attaches the

supposed “correct version” to his motion. (Id. at 2). However, because plaintiff could not find

copies of the original exhibits he supposedly submitted to the Court in 2014, he “ma[d]e up” two

exhibits to “the best of my recollection.” (Id.). The so-called correct version of the counter-

proposed judgment also appears to be a re-creation, based on plaintiff’s statement that Exhibit

A—in the instant motion, the new counter-proposed judgment—“is missing.” (Id.).




1
       References to “Doc. #__ at __” refer to the page numbers automatically assigned by the
Court’s ECF system.


                                                 2
                                           DISCUSSION

       The Court construes plaintiff’s motion as seeking relief from a final judgment, order, or

proceeding, based on “newly discovered evidence that, with reasonable diligence, could not have

been discovered in time to move for a new trial under Rule 59(b).” Fed. R. Civ. P. 60(b)(2). 2

“Generally, courts require that the evidence in support of the motion to vacate a final judgment

be highly convincing, . . . that a party show good cause for failure to act sooner, . . . and that no

undue hardship be imposed on other parties.” Kotlicky v. U.S. Fid. & Guar. Co., 817 F.2d 6, 9

(2d Cir. 1987) (internal quotation and citations omitted).

       To merit relief under Rule 60(b)(2), the movant must demonstrate:

       (1) the newly discovered evidence was of facts that existed at the time of trial or
       other dispositive proceeding, (2) the movant must have been justifiably ignorant
       of them despite due diligence, (3) the evidence must be admissible and of such
       importance that it probably would have changed the outcome, and (4) the
       evidence must not be merely cumulative or impeaching.

United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 392 (2d Cir. 2001). Further, “[a] motion

for relief under Rule 60(b)(2) must be made within a year of entry of the challenged judgment,

order, or proceeding. Fed. R. Civ. P. 60(c). “This one-year limitations period is absolute,

. . . and is not tolled by the filing of other litigation.” Buffalo Teachers Fed’n v. Tobe, 514 F.

App’x 57, 58 (2d Cir. 2013) (summary order) (internal citation and quotation omitted). 3

       Plaintiff’s motion is untimely. Judgment was entered in this case on October 22, 2014,

over five years ago, and the Second Circuit’s mandate affirming the Court’s judgment was


2
        For substantially the same reasons stated in this Memorandum Opinion and Order,
plaintiff also fails to demonstrate grounds for relief under any another provision of Rule 60(b).
Moreover, to the extent plaintiff moves for relief under Fed. R. Civ. P. 60(a), plaintiff’s motion is
meritless. The Court did not make a clerical mistake or any other mistake arising from oversight
or omission.
3
       Plaintiff will be provided with copies of all unpublished opinions cited in this decision.
See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).


                                                   3
entered on March 16, 2016, over three years ago. Moreover, plaintiff’s assertion that he

“suddenly recalled” in 2019 that his appellate counsel could read and print documents from ECF

is incredible. (Doc. #106 at ECF 14). The very idea that there was a second version of his

counter-proposed judgment—the original copy of which plaintiff apparently cannot locate—is

absurd. Further, plaintiff’s baseless accusation that the Court may have discarded his counter-

proposed judgment would warrant the imposition of sanctions, although the Court, in an exercise

of its discretion, will not impose sanctions at this time.

       Substantially the same reasons demonstrate plaintiff was not justifiably ignorant of the

fact that the supposedly correct version of his counter-proposed judgment was not filed on ECF.

Thus, plaintiff fails to demonstrate he has any newly discovered evidence.

       Plaintiff fails to demonstrate he has newly discovered evidence for other reasons as well.

Plaintiff relies on documents purportedly showing that in the days following the mediation, he

reached out to a real estate broker to purchase a $3-8 million home in Los Angeles, purchased

plane tickets to fly to Los Angeles, and rented a car. To the extent those documents existed

before the Court’s judgment, plaintiff was not justifiably ignorant of them. To the extent they

came into existence after the Court’s judgment, they do not constitute evidence of facts that

existed at the time of the judgment. Either way, plaintiff loses.

       Moreover, those documents are not newly discovered evidence because they would not

have changed the outcome of this case—the Court would not have reconsidered its decision to

enforce the settlement agreement based on anything plaintiff states or submits now.

       The Court also notes plaintiff appears to have misconstrued the purpose of the provision

in the Court’s October 7, 2014, Memorandum Decision, directing him to submit a counter-

proposed judgment. (Doc. #89). In plaintiff’s new counter-proposed judgment, he states he




                                                   4
realized he “was supposed to respond to the Court’s Memorandum Decision, not defendant’s

proposed judgment.” (Doc. #106 at ECF 19). Not so. Plaintiff was supposed to submit a

counter-proposed judgment that conformed to the Court’s decision enforcing the settlement

agreement. Instead, plaintiff submitted a document that was titled “Counter-Proposed

Judgment” but largely asserted grounds for reconsideration. (Doc. #93). Thus, as noted above,

the Court construed the submission as a motion for reconsideration and denied it.

       Finally, the Court agrees with defendant that reopening this case would impose an undue

hardship on defendant, as it would be forced to continue litigating a case concerning an

employee that it terminated more than a decade ago and to which defendant already paid a

substantial settlement.

       Accordingly, plaintiff is not entitled to relief from final judgment.




                                                 5
                                        CONCLUSION

       The motion to re-open this case and for relief from final judgment is DENIED.

       The Clerk is instructed to terminate the motion. (Doc. #106).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       Chambers will mail a copy of this Memorandum Opinion and Order to plaintiff at the

following address:

       James Wang
       14 Roy Lane
       Highland, NY 12528

Dated: October 28, 2019
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                6
